Citation Nr: 0028566	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether the appellant has filed a timely substantive appeal 
for his claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from April 1959 to 
February 1963 and from February 1965 to April 1968, with four 
years, three months, and 16 days of unverified service prior 
to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 VA RO decision to deny 
service connection for PTSD.  

The veteran's sworn testimony was obtained at an RO hearing 
in May 1996.  

In November 1998, the Board remanded the appeal identifying 
the issue to be the timeliness of the veteran's January 1996 
substantive appeal.  While notice of the Board's Remand was 
returned by U.S. postal authorities as "not deliverable," 
the RO issued notice to the veteran in December 1998 that the 
timeliness of his substantive appeal was raised on appeal.  
Additionally, while the veteran failed to reply to the RO's 
August 1999 developmental request regarding matters raised by 
the Board's Remand, he appeared for a September 1999 VA 
examination.  Given the above circumstances, the Board issued 
additional notice in July 2000 informing both the veteran and 
his representative that the timeliness of the veteran's 
substantive appeal was the issue for consideration on appeal.  
No reply of the veteran or his representative is of record.  
The Board has proceeded accordingly.  


FINDINGS OF FACT

1.  Notice of the RO's November 1994 rating decision to deny 
the veteran's claim of service connection for PTSD was issued 
on November 29, 1994.  

2.  The veteran's notice of disagreement (NOD), filed by his 
representative, was received at the RO on December 9, 1994, 
and the RO confirmed and continued the denial of the claim in 
July 1995.  

3.  A statement of the case (SOC) was issued to the veteran, 
and his representative, on July 21, 1995.  

4.  The veteran's substantive appeal, VA Form 9, was received 
at the RO on January 12, 1996 - more than one year after the 
November 1994 notification of the November 1994 rating 
decision and more than 60 days after the issuance of the 
July 21, 1995 SOC.  


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the November 
1994 RO decision which denied the claim of service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD in writing 
and a timely filed substantive appeal received in response to 
a SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  If the SOC addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

The claimant/veteran has one year from the date of 
notification of the rating decision to file a NOD to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1).  In order to 
complete the appeal, however, a claimant must file a 
substantive appeal within sixty days of the mailing date of 
the SOC, or within the remaining time, if any, of the one-
year period following notification of the rating decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the immediate case on appeal, the RO denied the veteran's 
initial claim of service connection for PTSD in a rating 
decision dated in November 1994.  The RO then issued written 
notice to the veteran of the denial of his claim of service 
connection for PTSD by correspondence dated November 29, 
1994.  A timely NOD was received on December 9, 1994.  
Additional service administrative records were submitted by 
the veteran, and in July 1995, the RO confirmed the earlier 
denial.  A SOC was issued on July 21, 1995, along with a 
letter explaining to the veteran his appellate rights.  It is 
important to note that this notice specifically advised the 
veteran that he had to complete and file the enclosed VA Form 
9 within sixty (60) days from the date of the letter, or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the determination if he 
desires to complete an appeal.  He was also advised that if 
the RO did not hear from him within 60 days, the RO would 
assume that he did not intend to complete an appeal, and that 
his record would be closed.  The import and urgency of the 
letter is clear from the face of the document.  

The record is clear that this SOC and notice letter was 
issued on July 21, 1995, and that the veteran failed to file 
any response there to prior to January 12, 1996.  The 
veteran's January 12, 1996 substantive appeal was, thus, 
received at the RO more than 60 days after the issuance of 
the July 21, 1995 SOC, and more than one year following the 
November 29, 1994 notice of the November 1994 RO decision to 
deny the claim of service connection for PTSD.  Accordingly, 
the veteran's January 1996 substantive appeal is untimely, as 
it was received more than 60 days after the issuance of the 
SOC on July 21, 1995.  Consequently, no timely appeal is of 
record, at least as to the November 1994 denial.  
Additionally, there is no suggestion in the record that the 
veteran filed a timely request for extension of time to file 
his substantive appeal.  38 C.F.R. § 20.303 (1999).  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); See Roy v. Brown, 5 Vet. App. 
at 556.  Jurisdiction does indeed matter, and it is not 
"harmless" when VA, during the adjudication process, fails 
to consider the threshold jurisdictional issues.  Id.  

As the veteran failed to perfect a timely appeal with respect 
to the RO's November 1994 denial of service connection for 
PTSD, the Board does not have jurisdiction to review the 
claim - the only claim on appeal -- and pursuant to the 
Board's authority under 38 U.S.C.A. § 7105(d)(3), this claim 
must be dismissed for failure to file a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (1999).  


ORDER

No timely substantive appeal is of record, and the Board is 
without jurisdiction of the claim on appeal; the appeal is 
dismissed in its entirety.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

